PER CURIAM.
The appellant, Jesus Jimenez Cerda, challenges his conviction and sentence for second-degree murder, and he raises several issues on appeal. We find merit only in his contention that the trial court erred in assessing a pubhc defender hen.
A pubhc defender hen was improperly imposed on Cerda without giving Cerda notice of his right to a hearing to contest the amount of the hen. See Drinnon v. State, 598 So.2d 229 (Fla. 2d DCA 1992). On remand, Cerda should have 30 days from the date of the mandate to file a written objection to the fee assessed. If an objection is filed, the assessment should be stricken, and a new assessment may be imposed in accordance with Florida Rule of Criminal Procedure 3.720(d)(1).
Accordingly, we affirm the judgment and sentence, but remand for Cerda to have an opportunity to file a written objection to the pubhc defender hen.
PATTERSON, A.C.J., and WHATLEY, J., and SCHEB, JOHN M., Senior Judge, concur.